DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11 January 2021 is acknowledged.  The traversal is on the ground(s) that figure 2 does not include secondary nanostructures within the analyte spots seen in the various embodiments of figures 3-9 and figures 3-9 show species that are patentably distinct from one another.  This is not found persuasive because since each of figures 3-9 are patentably distinct from one another and figure 2 does not require the secondary nanostructures of figures 3-9, figure 2 is also patentably distinct from the other species.  However, the examiner agrees if group I is found allowable claims 10-18 will be rejoined as required by MPEP § 821.04.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for reciting “wherein the one or more analyte spots comprise primary nanostructures comprising at least one nanoporous or nanotubular metal oxide or semiconductor” because it is unclear whether the claim is suggesting that only the metal oxide alternative is nanoporous or nanotubular and the semiconductor alternative is not required to be nanoporous or nanotubular or whether each alternative is required to be either nanoporous or nanotubular.  No unambiguous determination can be made.
Likewise claim 1 is vague and indefinite for reciting “wherein the substrate base comprises a non-nanoporous and non-nanotubular metal, metal oxide , or semiconductor” because it is unclear whether only the metal is required to be non-nanoporous and non-nanotubular or if the metal oxide and semiconductor alternatives are required to be non-nanoporous and non-nanotubular.  No unambiguous determination can be made.
Claims 2-8 are vague and indefinite for similar recitations.
Claims 9 and 19-20 are vague and indefinite by virtue of their dependencies on an indefinite base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moritz et al. (US pgPub 2006/0246225).
Regarding claim 1, Moritz et al. teach a substrate (figure 1) comprising:
a. one or more localized analyte spots (metal oxide film applied in islets ([0054]), samples (i.e. analytes) are applied to the metal oxide film ([0042])): and 
b. a substrate base (indium tin oxide coated glass, [0011]); 
wherein the one or more analyte spots comprise primary nanostructures comprising at least one nanoporous metal oxide (porous film comprising metal oxide particles (see abstract), wherein the metal oxide particles are in the nm range, wherein the pore size is in the nm range ([0009]), thus nanostructured to be nanoporous);
 wherein the one or more analyte spots have a diameter of between about 0.1 mm and 10 mm ([0054]); 
wherein the substrate base comprises a non-nanoporous and non-nanotubular metal oxide (conductive indium tin oxide coated on the glass is a non-nanoporous and non-nanotubular metal oxide);
wherein the one or more analyte spots are more hydrophilic than the substrate base ([0048] teaches biomolecules have an affinity to the meso-porous film suggesting that the film is more hydrophilic than the substrate since water is the most abundant molecule in biomolecules); and 
wherein the substrate is configured to receive one or more samples for analysis using laser desorption / ionization mass spectrometry ([0026]).


Claim 1-9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubrow et al. (US pgPub 2006/0159916).
Regarding claim 1, Dubrow et al. teach a substrate (fig. 3) comprising:
a. one or more localized analyte spots (nanofiber lawns 330, [0183].  Analytes comprised by regions of nanofibers ([0012]), thus localized analyte spots.  Further see features spots of 1.5 mm circles in figure 57): and 
b. a substrate base (340); 
wherein the one or more analyte spots comprise primary nanostructures comprising at least one nanoporous or nanotubular metal oxide or semiconductor ([0100] for nanofiber enhanced surface area to comprise nanotubes, paragraph [0110] teaches the nanofiber may be made from metal oxides or semiconductor (i.e. silicon).  Thus nanostructured to be nanotubular and comprising metal oxide or nanotubes.  Alternatively, and [0270] teaches porous profile of nanowires and [0260] teaches nanopores may be used as enhanced surface area substrates and paragraph [0110] teaches metal oxides or semiconductor as a material for the nanofiber.  See further materials for the nanofiber including metal oxide and semiconductors in paragraph [0012].  Thus nanostructuring nanopores of metal oxide or semiconductor);
 wherein the one or more analyte spots have a diameter of between about 0.1 mm and 10 mm ([0081] and [0327]-[0328] teaches 1.5 mm circles seen in figure 57); 
wherein the substrate base comprises a non-nanoporous and non-nanotubular metal, metal oxide, or semiconductor ([0012] teaches substrates selected from a group including metal oxides and silicon and metal);
wherein the one or more analyte spots are more hydrophilic than the substrate base ([0183] teaches surface 340 is hydrophobic.  Further figure 18 shows area of nanofiber 1802 hydrophilic and region of substrate 1802 hydrophobic, see paragraph [0233]); and 
wherein the substrate is configured to receive one or more samples for analysis using laser desorption / ionization mass spectrometry ([0012]).
Regarding claim 2, Dubrow et al teach wherein the nanoporous or nanotubular metal oxide or semiconductor is selected from the group consisting of nanoporous aluminum oxide, nanotubular titanium oxide and nanoporous silicon ([0012] teaches nanofibers materials selected from the group consisting of silicon and TiO, wherein the fibers may be nanoporous or nanotubular as discussed above) and wherein the one or more analyte spots have a diameter of between about 0.2 mm and 5 mm ([0327]).
Regarding claim 3, Dubrow et al. teach the same subject matter as in claim 2 above and further wherein the nanoporous or nanotubular metal oxide or semiconductor comprises nanopores or nanotubes with a diameter between 1-1000 nm and a length between 10 nm and 10 microns ([0009] diameter from 5 nm to ~ 1 micron and length 1 micron to 500 micron, thus overlapping range other embodiments include in paragraph [0135] a length of .5 microns to ~10 microns).
Regarding claim 4, Dubrow et al. teach herein the nanoporous or nanotubular metal oxide or semiconductor comprises nanopores or nanotubes with a diameter of between about 1 nm and 1000 nm and a length between about 10 nm and 10 microns (see discussion in claim 3 above).
Regarding claim 5, Debrow et al. teach wherein the nanoporous or nanotubular metal oxide or semiconductor comprises nanopores or nanotubes with a diameter between about 10 nm to 250 nm ([0009], diameter of 20 nm or less to 200 nm or less).
Regarding claim 6, Debrow et al. teach wherein the nanoporous or nanotubular metal oxide or semiconductor comprises nanopores or nanotubes with a length between about 250 nm to 2 micron ([0135] note average .5 micron length is within the claimed range).
Regarding claim 7, Debrow et al. teach wherein the nanoporous or nanotubular metal oxide or semiconductor comprises nanopores or nanotubes with a diameter between 10 nm and 250 nm ([0009], diameter of 20 nm or less to 200 nm or less)
Regarding claim 8, Debrow et al. teach wherein the nanoporous or nanotubular metal oxide or semiconductor comprises nanopores or nanotubes with a length between about 250 nm to 2 micron ([0135] note average .5 micron length is within the claimed range).
Regarding claim 9, Debrow et al. teach wherein the analyte spots are coated with a thin surface of a deposit selected from the group consisting of metals and semiconductors (0278).
Claim 19 is a product by process claim.  MPEP 2113 (I) recites “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  In the instant case, Debrow anticipates the product, thus the claimed process cannot distinguish the claimed product over that of the Debrow.
Regarding claim 20, Debrow teaches a method of analyzing a sample comprising one or more analytes using mass spectrometry ([0012]), wherein the method comprises the steps of:
a. placing the one or more analytes in the one or more analyte spots of the substrate of Claim 1 ([0012]);
 b. ionizing at least one of the one or more analytes using a laser to generate one or more ionized analytes ([0012] inherent to laser desorption ionization);
c. introducing the one or more ionized analytes into a mass spectrometer (inherent to mass spectrometry analysis ([0012])); and 
d. obtaining a mass spectrum of the one or more ionized analytes (inherent to mass spectrometry analysis ([0012])).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lui et al. (US pgPub 2010/0248388).
Regarding claim 1, Lui et al. teach a substrate (fig. 1, 1) comprising:
a. one or more localized analyte spots (2): and 
b. a substrate base (1); 
wherein the one or more analyte spots comprise primary nanostructures comprising at least one nanoporous metal oxide or semiconductor ([0077] nanoparticle sintered spot provides a very large porous network, thus nanostructure of pores.  Paragraph [0010] teaches nano sized particles thus pores of the spot are nanoporous.  Paragraph [0036] for nanoparticles comprising metal oxides);
 wherein the one or more analyte spots have a diameter of between about 0.1 mm and 10 mm (7 mm2 surface area of spot disclosed in paragraph [0055] results in a diameter within the claimed range (~3 mm)); 
wherein the substrate base comprises a non-nanoporous and non-nanotubular metal, metal oxide, or semiconductor ([0035]);
wherein the one or more analyte spots are more hydrophilic than the substrate base ([0039], note: since the spot is hydrophilic and the sample solution concentrates on the spot the spot is more hydrophilic than the substrate); and 
wherein the substrate is configured to receive one or more samples for analysis using laser desorption / ionization mass spectrometry (abstract and [0036]).


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barborini et al. (US pgPub 20190252171).
Regarding claim 1, Barborini et al. teach a substrate (fig. 1a/1b) comprising:
a. one or more localized analyte spots (13, [0075], note: “attracting and locating on deposits 13 the drops of aqueous solution containing the species to be analyzed); and 
b. a substrate base (11); 
wherein the one or more analyte spots comprise primary nanostructures comprising at least one nanoporous or nanotubular metal oxide or semiconductor ([0029] teaches metal oxide deposit and paragraph [0030] teaches porosity in the nanometer range thus nanostructured by being nanoporous);
 wherein the one or more analyte spots have a diameter of between about 0.1 mm and 10 mm ([0056], [0060]); 
wherein the substrate base comprises a non-nanoporous and non-nanotubular metal, metal oxide, or semiconductor (doped silicon ([0045]) (i.e. semiconductor) or [0046] for metal);
wherein the one or more analyte spots are more hydrophilic than the substrate base ([0070] super-hydrophilic deposit and hydrophobic support); and 
wherein the substrate is configured to receive one or more samples for analysis using laser desorption / ionization mass spectrometry ([0001]).

Relevant art
Dubrow et al. (US pgPub 20100285972) teaches similar subject matter to Dubrow discussed herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881